STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

JAMES      P. "       SONNY"          SALANDE                                     NO.        2021    CW    1403

VERSUS


ONGO    LIVE,          INC.,          JOHN    M.
MAMOULIDES             AND     ROBERT
LEONARD                                                                           FEBRUARY          14,    2422




In   Re:              John       M.     Mamoulides,          applying      for                            writs,
                                                                                  supervisory
                      22nd       Judicial          District       Court,   Parish             St.
                                                                                        of            Tammany,
                      No.    201815165.



BEFORE:               McCLENDON,             WELCH,   AND    THERIOT,      JJ.


        WRIT          DENIED.


                                                            JEW
                                                            MRT


        McClendon,                J.,        dissents       and    would    not   consider           the    writ

application.
                            I find a transcript of the hearing on the exception
of prematurity is necessary for consideration of this writ.




COURT      OF     APPEAL,         FIRST       CIRCUIT




PDEP              Y
                FOR
                      CL
                        THE
                            RK    OF
                                 COURT
                                        COURT